HALLETT, District Judge
(orally). I do not think a mining corporation can be regarded as a trading corporation, or that it is in mercantile pursuits. The mention of printing and publishing companies seems to limit the class of corporations which congress had in mind. They are manufacturing companies, in a sense, and congress thought it necessary to- enumerate them. Certainly a mining company, which is organized for operating a mine and getting precious metals from it, cannot be said to be engaged in any species of trading. I think Judge Wellborn, in calling a sanitarium a trading corporation, was wrong. In re San Gabriel Sanatorium Co. (D. C.) 95 Fed. 271. I do not see how that can be said. Judge Phillips has a better idea of the meaning of the law when he holds that an insurance company is not of that class. In re Cameron Town Mut. Fire, Lightning & Windstorm Ins. Co. (D. C.) 96 Fed. 756. lío one would think, in an ordinary discussion, of calling an insurance com*423pany a trading corporation, although they do a sort of business which is connected with trade, as they insure people who are engaged in trade. I am inclined to think that counsel is correct, in his position that a mining corporation is not a trading or manufacturing corporation, or one engaged in mercantile pursuits. To my mind, congress clearly intended to bring within the terms of this act those corporations which engage in the general business of buying and selling goods. A mining corporation is not of that character. I think the petition ought to be dismissed, as not coming within the terms of the act.